Title: To George Washington from Charles Morrow, 13 June 1788
From: Morrow, Charles
To: Washington, George



Honoured Sir,
Shepherds Town June 13th 1788

Having the greatest veneration possible for your Character & high Station I should never have thought of calling your attention for a Moment to any thing that might affect myself as an Individual and almost a Stranger to your Person, (tho, not to your Character) But where the Character of my friend who is of a growing Genius & has made some discoveries that are likely to be of Public Utility is traduced, and apprehending it will be fully in your power to relieve him from the Imputation, I have ventured upon the expedient.
Mr James Rumsey who has now sailed for England under favour & with Testimonials from a Respectable Company of Citizens of Philadelphia of whom Govr Franklin was one, has had sundrie attacks made on his Character by a Mr Fitch & Co. and the more effectually to rival & traduce him in his absence have confidently Reported in the City of Philada that Mr Rumsey left the Service of the President & Directors of the Potomack River Company in Disgrace. This is the single point that sundrie Gentlemen of this place, with myself, would pray Your Excellency to determine either in a Letter to Govr Franklin or in any other way that you may think proper. I am with every possible Sentiment of Unfeigned Respect Yr Excellencys Mo. Devoted Sert

Charles Morrow

